Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
During an authorized bereavement leave, claimant, an associate in an executive search firm, was told to remain in continuous contact with the employer. Although claimant checked his voice mail during the period in question, he did not speak with his supervisor until Friday, February 6, 1998, at which time he was told to call back on Monday, February 9, 1998. Claimant thereafter failed to call the employer as requested. When the employer was finally able to reach claimant on February 24, 1998 to discuss his return, claimant inter*878rupted and informed the employer that he had applied for unemployment insurance benefits on February 13, 1998. Although continuing work was available to claimant, the employer took claimant’s statement as his resignation. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. In addition to claimant’s failure to return to work after a leave of absence (see, Matter of Ardito [Commissioner of Labor], 254 AD2d 562, 563; Matter of Juarez [Sweeney], 231 AD2d 774), the record also establishes that by not contacting the employer, claimant failed to take reasonable steps to protect his employment (see, Matter of Joyce [Commissioner of Labor], 250 AD2d 901, 901-902). To the extent that claimant offered conflicting testimony and evidence, this merely presented a credibility issue for the Board to resolve (see, Matter of Lopez [Hartnett], 174 AD2d 923).
Contrary to claimant’s contention, we find no error in permitting the employer’s receptionist to testify by telephone (see, 12 NYCKR 461.7 [c] [2]). Claimant’s various remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.